Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the claims are allowed over the closest prior art to Handa et al. (US 2019/0180781) in view of Ozawa et al. (US 2018/0286447 for the reasons argued by Applicant in the after final response filed 10/8/20. The data set forth in the specification in Example 3 and Comparative Examples 2 and 3 establishes the presence of an unexpected improvement that is now commensurate in scope with the claims as amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 12-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Holly Rickman/Primary Examiner, Art Unit 1785